ON PETITION FOR REHEARING
THORNTON, J.
Plaintiff has filed a petition for rehearing and a document entitled “Application for Writ of Coram Vobis” by which she seeks to bring before this court *361on rehearing certain claimed newly discovered evidence. On the basis of this evidence, which consists of two undated letters purportedly written by the two minor sons of the parties to plaintiff’s attorney subsequent to the trial in circuit court, plaintiff requests that this court issue a writ of coram vobis directing the trial court to include these statements as part of the evidence submitted, “or that interrogatories be authorized to obtain the evidence alluded to ° *
Defendant responds to the above claims by charging, that plaintiff has no standing to seek relief from the courts of this state because she has since wrongfully removed both minor children from Oregon to Colorado, where they are still being kept under the control of plaintiff and her present husband.
Plaintiff submits no authority in support of her contention that the common law writ of coram vobis exists in this state.
Even assuming arguendo that this court may in a proper case entertain an application for writ of coram vobis, this court is without authority to hear or .consider the above evidence. Taylor et ux v. Grant et al, 204 Or 10, 279 P2d 479, 279 P2d 1037, 281 P2d 704 (1965). Plaintiff’s contentions based on the claimed newly discovered evidence referred to above may, if she chooses, be presented to the trial court in the manner provided by OES 107.135, where the case can be considered and the issue determined in the manner provided by law.
Plaintiff’s petition for rehearing is also without merit.
Petition for rehearing and application for writ of corám vobis denied.